Name: Council Regulation (EEC) No 1488/85 of 23 May 1985 fixing the amounts of aid granted for seeds for the 1986/87 and 1987/88 marketing years
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy
 Date Published: nan

 No L 151 / 1110 . 6 . 85 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1488 / 85 of 23 May 1985 fixing the amounts of aid granted for seeds for the 1986 / 87 and 1987 / 88 marketing years the one hand , the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and , on the other hand , the prices of the products on external markets ; whereas the application of these criteria results in the fixing of the amount of the aids applicable for the 1986 / 87 and 1987 / 88 marketing years at the levels set out in the Annex hereto , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2358 / 71 of 26 October 1971 on the common organization of the market in seeds 0 ), as last amended by Regulation (EEC) No 1581 / 83 ( 2 ), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas the present situation on the Community market for seeds listed in the Annex to Regulation (EEC) No 2358 / 71 and which will be marketed during the 1986 / 87 and 1987/ 88 marketing years and its foreseeable development do not ensure a fair income for producers ; whereas part of the production costs should therefore be offset by the granting of aid ; Whereas Article 3 (2 ) of Regulation (EEC) No 2358 / 71 provides that the aid shall be fixed , taking into account , on Article 1 For the 1986 / 87 and 1987 / 88 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358 / 71 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (&gt;) OJ No L 246 , 5 . 11 . 1971 , p. 1 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 23 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p . 57 . (&lt;) OJ No C 94 , 15 . 4 . 1985 . No L 151 / 12 Official Journal of the European Communities 10 . 6 . 85 ANNEX 1986 / 87 and 1987/88 marketing years (ECU/100 kg) CCT heading No Description Amount of aid 1986 / 87 1987/ 88 1 . CERES 10.01 A Triticum spelta L. 11 11 10.06 A Oryza sativa L. 14,6 14,6 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. ( textile flax ) 21,6 21,6 Linum usitatissimum L. (linseed ) 17,1 17,1 Cannabis sativa L. (monoica ) 15,6 15,6 3 . GRAMINEAE ex 12.03 C Agrostis canina L. 60,8 60,8 Agrostis gigantea Roth . 60,8 60,8 Agrostis stolonifera L. 60,8 60,8 Agrostis tenuis Sibth . 60,8 60,8 \ Arrhenatherum elatius (L. ) Beauv . ex J. et C. Presl . 51,3 51,3 Dactylis glomerata L. 41,6 41,6 Festuca arundinacea Schreb . 45 45 Festuca ovina L. 32,7 32,7 Festuca pratensis Huds. 32,7 32,7 Festuca rubra L. 28,2 28,2 Lolium multiflorum Lam . 16,1 16,1 Lolium perenne L.  of high persistence , late or medium late 26,7 26,7  new varieties and others 20,8 20,8 \  of low persistence , medium late , medium early or early 14,6 14,6 Lolium x hybridum Hausskn . 16,1 16,1 Phleum Bertolonii (DC) 40,9 40,9 Phleum pratense L. 66,9 66,9 Poa nemoralis L. 29,7 29,7 \ Poa pratensis L. 29,7 29,7 Poa trivialis L. 29,7 29,7 4 . LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) ( field peas ) 0 0 ex 07.05 A III Vicia faba L. (partim) ( field beans ) 0 : 0 ex 12.03 C Medicago lupulina L. 24,3 24,3 Medicago sativa L. (ecotypes ) 16,2 16,2 Medicago sativa L. (varieties) 26,7 26,7 Trifolium alexandrinum L. 35 35 Trifolium hybridum L. 35,1 35,1 Trifolium incarnatum L. 35 35 Trifolium pratense L. 38,6 38,6 Trifolium repens L. 54,1 54,1 Trifolium repens L. var . giganteum 54,1 54,1 Trifolium resupinatum L. 35 35 Vicia sativa L. 23,8 23,8